United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1306
Issued: January 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 19, 2008 schedule award decision. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a three percent impairment of the left lower extremity for which he received a schedule award.
FACTUAL HISTORY
On January 19, 2002 appellant, then a 42-year-old tractor-trailer operator, sustained a
lumbar sprain/strain when his truck jackknifed on a wet, snowy overpass. He missed intermittent
periods of work. The claim was accepted for thoracic/lumbosacral neuritis. On July 23, 2004
appellant began working eight hours a day with restrictions and retired on September 7, 2006.
On November 15, 2007 appellant filed a schedule award claim and submitted reports
dated August 28 and October 2, 2007 from Dr. George L. Rodriguez, a Board-certified

physiatrist, who noted that an April 23, 2002 electromyography (EMG) study of the lower
extremities demonstrated left L4-5 radiculopathy. Dr. Rodriguez advised that maximum medical
improvement was reached on March 8, 2002, provided physical examination findings and
diagnosed lumbosacral sprain/strain and neuritis, degenerative disc disease of the lumbar spine,
lumbosacral radiculopathy and herniated discs at L1-2, L2-3, L3-4 and L4-5. He advised that in
accordance with the fifth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides),1 appellant had an 18 percent left lower
extremity impairment. Dr. Rodriguez identified the sciatic nerve under Figure 17-8 of the
A.M.A., Guides and found that under Table 17-37 appellant had a 9 percent sensory impairment,
7 percent impairment for dysesthesia and a 42 percent motor impairment. He then advised that
under Table 16-10, appellant had a 3 percent sensory deficit and a 3 percent deficit for
dysesthesia and that, under Table 16-11, a 12 percent motor deficit, for a total 18 percent left
lower extremity impairment.
In a January 5, 2008 report, Dr. Arnold T. Berman, an Office medical adviser and Boardcertified orthopedic surgeon, reviewed Dr. Rodriguez’s report and disagreed with his conclusion
that appellant had an 18 percent left lower extremity impairment. Dr. Berman noted that
Dr. Rodriguez inappropriately made calculations for sciatic nerve involvement when, in this
case, the sciatic nerve was not involved but rather the L4 and L5 nerve roots, as demonstrated on
EMG testing.2 Dr. Berman advised that maximum medical improvement was reached on
October 2, 2007 and that appellant had no left lower extremity motor deficit. Utilizing the
A.M.A., Guides, he found that, under Table 15-18, L4 and L5 yielded maximum sensory losses
of 5 percent each, and identified a Grade 4 sensory loss under Table 15-15, or 25 percent, which
he then multiplied by 5 percent to equal a 1.25 percent L4 impairment and a 1.25 L5 impairment,
to total 2.5 percent which he rounded up to yield a 3 percent impairment.
On January 16, 2008 the Office referred appellant to Dr. Kevin F. Hanley, Boardcertified in orthopedic surgery, for a second opinion evaluation. Dr. Hanley was asked to
provide an impairment rating of appellant’s left lower extremity in accordance with the A.M.A.,
Guides.3 In a February 26, 2008 report, he noted the history of injury and appellant’s complaints
of intermittent numbness and tingling that radiated to the left lower extremity. Dr. Hanley
diagnosed annular tear, lumbosacral spine L4-5 with L5 radiculopathy, left and advised that
appellant reached maximum medical improvement on August 25, 2006. He reported that
appellant had no motor deficit and, under Table 15-18, identified the L5 root as the nerve
impaired with a maximum sensory loss of 5 percent. Dr. Hanley then found that appellant had a
mid-range Grade 3 deficit under Table 15-15, or 45 percent which, when multiplied by the 5
percent loss found in Table 15-18, yielded a 2.25 percent impairment. He agreed with
Dr. Berman that appellant had a three percent left lower extremity impairment. Although,
Dr. Rodriguez found 18 percent impairment, he based his conclusion on the fact that appellant
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

An April 23, 2002 EMG was reported as consistent with early L4-5 radiculopathy. A February 16, 2005 EMG
was normal.
3

Dr. Hanley noted that he had previously evaluated appellant on August 25, 2006 and at that time reported that a
magnetic resonance imaging (MRI) scan study demonstrated disc bulging and an L4-5 annular tear.

2

had multilevel radiculopathy which was clearly not the case and not what one would expect as a
consequence of a single level annular tear. By report dated March 15, 2008, Dr. Berman advised
that the date of maximum medical improvement was October 2, 2007 and noted his agreement
with Dr. Hanley’s conclusion that appellant had a three percent left lower extremity impairment.
On March 19, 2008 appellant was granted a schedule award for a three percent impairment of the
left lower extremity, for 8.64 weeks of compensation, to run from October 2 to
December 1, 2007.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act4 and section 10.404 of
the implementing federal regulations,5 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides6 has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.7
Although, the A.M.A., Guides include guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under the Act for injury to the spine.8 In
1960, amendments to the Act modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.9 Impairment should not be considered permanent until the
clinical findings indicate that the medical condition is static and well stabilized.10
Section 15.12 of the fifth edition of the A.M.A., Guides describes the method to be used
for evaluation of impairment due to sensory and motor loss of the extremities as follows. The
nerves involved are to be first identified. Then, under Tables 15-15 and 15-16, the extent of any
sensory and/or motor loss due to nerve impairment is to be determined, to be followed by
determination of maximum impairment due to nerve dysfunction in Table 15-17 for the upper
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides, supra note 1.

7

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

3

extremity and Table 15-18 for the lower extremity. The severity of the sensory or motor deficit
is to be multiplied by the maximum value of the relevant nerve.11
ANALYSIS
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Hanley, who provided a second opinion evaluation for the Office and concluded that
appellant had a three percent impairment of the left lower extremity. While Dr. Rodriguez found
that appellant had an 18 percent left lower extremity impairment, he identified the sciatic nerve
as causing the impairment and there are no objective findings such as EMG or MRI scan testing
to support this conclusion.12 In his February 26, 2008 report, Dr. Hanley provided examination
findings and reported that appellant had no motor deficit of the left lower extremity. He found
that, under Table 15-18 of the A.M.A., Guides, appellant had a 5 percent L5 sensory impairment.
Dr. Hanley then found a 45 percent or Grade 3 sensory loss under Table 15-15 and properly
multiplied the two to yield a 2.25 percent left lower extremity impairment, which he rounded up
to 3 percent.13 Dr. Berman, the Office medical adviser, agreed with Dr. Hanley’s findings and
advised that maximum medical improvement was reached on October 2, 2007.
CONCLUSION
The Board finds that appellant did not establish that he is entitled to a schedule award for
his left lower extremity greater than the three percent awarded.

11

A.M.A., Guides, supra note 1 at 423.

12

Supra notes 2 and 3.

13

A.M.A., Guides, supra note 1 at 424.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 19, 2008 be affirmed.

Issued: January 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

